Citation Nr: 1505346	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-40 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, evaluated as 10 percent disabling prior to July 27, 2011 and as 20 percent disabling from that date.

2.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, evaluated as 10 percent disabling prior to January 16, 2014 and as 20 percent disabling from that date.

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy.  In May 2012, the RO increased the rating for the Veteran's right lower extremity peripheral neuropathy to 20 percent effective from July 27, 2011, and in February 2014, it increased the rating for his left lower extremity peripheral neuropathy to 20 percent, effective from January 16, 2014.  

The Veteran presented testimony in August 2010 before a Veterans Law Judge who is no longer employed by the Board.  Thereafter, the case was remanded to the RO in June 2011.  The Veteran elected another hearing, and so this was conducted by the undersigned in November 2014, following a December 2013 remand for such purpose.  Transcripts of both hearings are of record.  

The Veteran claimed TDIU in September 2010, due to his service-connected peripheral neuropathy and peripheral vascular disease.  The RO denied TDIU in April 2011.  The Veteran testified in November 2014 that due to his peripheral neuropathies, he is unable to perform the duties of his prior employment, and the undersigned found that his claim includes TDIU under Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009), as the issue has been raised again.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially testified during his November 2014 hearing that his right and left lower extremity peripheral neuropathy has become worse since the last VA examination in January 2014 and that the conditions are more severe than depicted on that examination.  He indicated that he sometimes is unable to move his foot or feels like he is dragging it (foot drop), and that in the last year or so, his peripheral neuropathies have gotten to the point that they are unmanageable for him.  He also asserts that they render him unemployable, and in November 2014, he submitted a VA Form 21-8940 asserting that they combine with his service-connected diabetes mellitus to render him unemployable.   

Since he has claimed that the disabilities at issue have become worse since the last VA examination, another VA examination is required.  Additionally, on remand, the examiner should opine as to whether the Veteran's service-connected disabilities, either alone or combined with each other, render him unable to obtain or retain all forms of substantially gainful employment consistent with his associates degree in industrial engineering and his past employment experience earning up to $47,000 a year as a "storekeeper," which involved multiple duties including operating a forklift, driving a truck, being an office worker, and working the steel yard, and other duties which the Veteran may specify at the time of the examination.  

Prior to the examination, any additional relevant VA medical records of treatment which the Veteran has received since April 2011, the date of the most recent such report of record, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  All VA medical records of treatment which the Veteran has received since April 2011 and associate with the record.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Any indicated tests should be accomplished.

Based on the examination and review of the record, the examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected right and left lower extremity peripheral neuropathies, in accordance with VA examination protocols for rating the severity of such disabilities.  The examiner should grade the degree of paralysis present in the right and left lower extremity as mild, moderate, or severe incomplete paralysis or complete paralysis.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (right and left lower extremity peripheral vascular disease; coronary artery disease; diabetes mellitus; and right and left lower extremity peripheral neuropathies) and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his associates degree in industrial engineering and his past employment experience earning up to $47,000 a year as a "storekeeper," which involved multiple duties including operating a forklift, driving a truck, being an office worker, and working the steel yard, and any other duties which the Veteran may delineate on examination.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of the expanded record.  The issue of entitlement to TDIU shall be decided.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, including on the issue of TDIU, and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




